     Case 2:21-mc-00002-JRG Document 51 Filed 01/26/21 Page 1 of 8 PageID #: 2710




 1
 2                                                               JS-6
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                              SOUTHERN DIVISION
11   HMD GLOBAL OY,                        )        No. 8:20-mc-00127-JLS (JDEx)
                                           )
12                                         )
                       Movant,             )        ORDER GRANTING
13                                         )
                  v.                       )        RESPONDENT’S REQUEST TO
14                                         )        TRANSFER
     ACACIA RESEARCH                       )
                                           )
15   CORPORATION,                          )
                                           )
16                                         )
                       Respondent.
17
18                                             I.
19                                 INTRODUCTION
20         On December 21, 2020, Movant HMD Global Oy (“Movant”) filed a
21   Motion to Compel compliance with a subpoena with an attached
22   Memorandum (Dkt. 1, 1-1, “Motion”) directed to Respondent Acacia
23   Research Corporation (“Respondent”) issued in connection with an action
24   pending in the United States District Court for the Eastern District of Texas
25   (“EDTX”) with supporting evidence (Dkt. 1-2 to 1-39). On December 31,
26   2020, Respondent filed a Memorandum in Opposition to the Motion (Dkt. 19),
27   a Motion to Transfer the action to the EDTX with an attached Memorandum
28
     Case 2:21-mc-00002-JRG Document 51 Filed 01/26/21 Page 2 of 8 PageID #: 2711




 1   (Dkt. 25, 25-1, “Transfer Request”), and supporting evidence (Dkt. 20, 21). On
 2   January 5, 2021, Movant filed a Reply in support of the Motion (Dkt. 33) with
 3   supporting evidence (Dkt. 33-1 to 33-7) and an Opposition to the Transfer
 4   Request (Dkt. 36, “Opp.”). On January 19, 2021, Movant file a Notice of
 5   Subsequent Authority Regarding the Motion (Dkt. 43) with supporting
 6   evidence (Dkt. 43-1 to 43-6), which the Respondent moved to strike (Dkt. 44).
 7   The motion to strike was denied on January 21, 2021 by the assigned
 8   Magistrate Judge by separate order. Dkt. 45.
 9         The parties have filed various requests to seal documents and
10   amendments. See, e.g., Dkt. 2, 2-1 to 2-26, 3, 3-1 to 3-25, 17, 22, 22-2 to 22-4,
11   24, 24-1 to 24-4, 26, 27, 27-1, 30, 32, 34, 34-1 to 34-7, 35, 35-1 to 35-7, 40, 41.
12   Separately, Movant filed an Ex Parte Application for Clarification of this
13   Court’s Sealing Procedures (Dkt. 13), which was later withdrawn (Dkt. 15).
14   Having found good cause, the assigned Magistrate Judge granted the requests
15   to seal documents by separate order, but denied Respondent’s Ex Parte
16   Application (Dkt. 31) to remove a document from the docket. Dkt. 45.
17         On January 21, 2021, a hearing was held before the assigned Magistrate
18   Judge regarding the Motion and Transfer Request. The Magistrate Judge
19   advised the parties of the Court’s tentative ruling to grant the Transfer Request.
20   Counsel were heard and argued, focusing on the Transfer Request, after which,
21   the matter was taken under submission. After having reviewed the parties’
22   briefing, the Court GRANTS the Transfer Request.
23                                            II.
24                             PROCEDURAL HISTORY
25         On March 17, 2020, Cellular Communications Equipment LLC
26   (“CCE”), which is apparently a subsidiary of Respondent, filed a patent
27   infringement action against Movant for infringement of U.S. Patent No.
28   7,218,923 (“the ‘923 patent”). CCE v. HMD Global Oy, Case No. 2:20-cv-
                                           2
     Case 2:21-mc-00002-JRG Document 51 Filed 01/26/21 Page 3 of 8 PageID #: 2712




 1   00078-JRG (E.D. Tex.). As relevant here, on September 21, 2020, Movant
 2   filed a motion to dismiss for lack of standing and failure to state a claim.
 3   Motion, Exh. B. That motion is fully briefed and is pending before the EDTX.
 4         Meanwhile, on September 25, 2020, Movant served nonparty
 5   Respondent with a subpoena for documents. Motion, Exh. F. On October 9,
 6   2020, Respondent served objections and responses to the subpoena, but
 7   according to Movant, did not produce any documents. Id., Exh. G-H; Opp. at
 8   2. During the meet and confer process, Movant informed Respondent that it
 9   intended to file the instant Motion, which prompted CCE to file a Motion to
10   Enforce the Protective Orders in the EDTX, raising concerns that Movant
11   would improperly disclose confidential information to this Court. See Motion,
12   Exhs. S-T, W. On December 16, 2020, the District Judge in the EDTX denied
13   CCE’s motion. Id., Exh. V.
14         As explained, Movant filed the instant Motion on December 21, 2020,
15   and on December 31, 2020, Respondent filed the Transfer Request.
16                                           III.
17                                     DISCUSSION
18         Rule 45(f) of the Federal Rules of Civil Procedure provides that “[w]hen
19   the court where compliance is required did not issue the subpoena, it may
20   transfer a motion under this rule to the issuing court if the person subject to the
21   subpoena consents or if the court finds exceptional circumstances.” Whether to
22   transfer a subpoena-related motion is within the discretion of the court where
23   compliance is required. See Youtoo Tech., LLC v. Twitter, Inc., 2017 WL
24   431751, at *1 (N.D. Cal. Feb. 1, 2017).
25         Here, Respondent is the “person subject to the subpoena” and not only
26   does it consent to the transfer, it requests it. As such, the Court has discretion
27   to transfer the Motion to the EDTX, the issuing court. Youtoo Tech., 2017
28   WL 431751, at *2. Movant nonetheless contends that transfer is not
                                         3
     Case 2:21-mc-00002-JRG Document 51 Filed 01/26/21 Page 4 of 8 PageID #: 2713




 1   appropriate, arguing that there is no danger of inconsistent rulings, the EDTX
 2   has given no indication that it wants to hear the Motion, transferring the
 3   Motion would make it more difficult to resolve and cause further delay, and
 4   the Court should not reward Respondent’s tactics to avoid “its home Court,”
 5   where the documents at issue concern conduct in this District. See Opp. at 4-8.
 6         However, despite the numerous filings in this action, Movant has not
 7   cited a single instance where a request to transfer by the responding party has
 8   been denied. Nor has the Court found a single instance where a timely request
 9   to transfer by the responding party has been denied. Rather, courts have
10   consistently granted such transfer requests where the request is made by the
11   responding party prior to any substantive ruling on the subpoena-related
12   motion. See, e.g., Youtoo Tech., 2017 WL 431751, at *2 (explaining that “[o]n
13   the limited occasions that courts have addressed disputes involving third-party
14   respondents’ disputed requests to transfer to the issuing court, compliance
15   courts have granted the transfer requests” (citing St. Clair Cty. v. Trinity
16   Highway Indus., 2016 WL 5346943, at *1 (D. Mass. Sept. 23, 2016); San Juan
17   Cable LLC v. DISH Network LLC, 2015 WL 500631, at *1 (D. Colo. Jan. 23,
18   2015)); Wartsila Tech. OY AB v. Hawkins, 2018 WL 420025, at *1 (N.D. Cal.
19   Jan. 16, 2018) (granting responding party’s motion to transfer); Epistar Corp.
20   v. Lowe’s Cos., 2017 WL 6729547, at *3 (N.D. Tex. Dec. 29, 2017) (granting
21   responding party’s opposed motion to transfer); cf. St. Jude Med. S.C., Inc. v.
22   Janssen-Counotte, 104 F. Supp. 3d 1150, 1156-57, 1168-69 (D. Or. May 18,
23   2015) (denying responding party’s transfer request where the nonparty initially
24   did not consent but waited until after a motion to compel had been briefed and
25   decided before seeking transfer, noting that had the responding party timely
26   consented to transfer, the court “almost certainly would have transferred this
27   matter to the underlying court,” but “nothing in Rule 45 permit[ted] . . . a
28   transfer after a Court has already ruled on the merits of a discovery dispute”).
                                              4
     Case 2:21-mc-00002-JRG Document 51 Filed 01/26/21 Page 5 of 8 PageID #: 2714




 1         As the Advisory Committee Notes to the 2013 Amendment explain, the
 2   “prime concern” in deciding Rule 45(f) transfer motions is “avoiding burdens
 3   on local nonparties subject to subpoenas.” Fed. R. Civ. P. 45, Advisory
 4   Committee Notes to 2013 Amendment; Youtoo, 2017 WL 431751, at *2
 5   (explaining the Rule’s focus is on the local nonparty, not the issuing party).
 6   Here, the local nonparty has timely requested that the action be transferred to
 7   the EDTX, the court issuing the subpoena and presiding over the underlying
 8   action. The Court finds that transfer is appropriate on this basis alone.
 9         Additionally, avoiding inconsistent rulings and promoting judicial
10   economy also favor transferring the Motion to the EDTX. The EDTX is
11   familiar with the issues and any ruling on the Motion may result in an
12   inconsistent ruling, despite Movant’s claims to the contrary. As noted, Movant
13   has moved to dismiss, in part, for lack of standing. In that motion, Movant
14   requests that if the court does not dismiss CCE’s claims outright, it should
15   grant jurisdictional discovery to determine whether CCE has standing to bring
16   this action and otherwise stay the case pending resolution of the jurisdictional
17   issue. Motion, Exh. B at 11-12. Although the Motion here primarily seeks
18   documents regarding this underlying standing issue, some of the requests at
19   issue appear to seek information broader than the narrow jurisdictional issue.
20   For instance, the Motion seeks “documents concerning any valuations or
21   attempts to value the ‘923 patent or any portfolio containing the ‘923 patent”
22   (Request No. 15) and “documents concerning this litigation or other CCE
23   litigation” (Request No. 24). Motion, Exh. F. In light of the broad range of
24   documents being sought, any order in this case could result in an inconsistent
25   ruling in the EDTX. Given the pending motion to dismiss on standing and
26   request for a stay, the EDTX is better suited to decide disputes regarding the
27   scope of discovery, including Respondent’s relevancy and proportionality
28   arguments. Issues regarding the scope of discovery are more properly resolved
                                             5
     Case 2:21-mc-00002-JRG Document 51 Filed 01/26/21 Page 6 of 8 PageID #: 2715




 1   by the issuing court, which is responsible for case management of the
 2   underlying action, particularly where, as here, the EDTX is already familiar
 3   with the discovery dispute at issue. See Fed. R. Civ. P. 45, Advisory
 4   Committee Notes to 2013 Amendment (transfer may be warranted “in order to
 5   avoid disrupting the issuing court’s management of the underlying litigation, as
 6   when that court has already ruled on issues presented by the motion”);
 7   Wartsila Tech. OY AB, 2018 WL 420025, at *1 (“because the Subpoena
 8   Motion ultimately turns on a question of whether certain information is
 9   relevant to the merits of a case pending in the United States District Court for
10   the Western District of North Carolina, this Court concludes that [the motion]
11   would be best decided by the court adjudicating that dispute”).
12         The Court also finds that judicial economy militates in favor of transfer.
13   The issuing court is familiar with the discovery dispute and has already
14   reviewed the subpoena at issue in resolving CCE’s motion to enforce protective
15   order. See Motion, Exhs. W-X. Movant argues, however, that EDTX’s
16   handling of that motion indicates that the EDTX has shown no interest in
17   resolving the instant Motion, claiming that the EDTX “ignored” “repeated
18   invitations” to hear the Motion. Opp. at 7. Specifically, in the motion to
19   enforce, CCE suggested the possibility of the EDTX handling the Motion. See
20   Dkt. 48-15 (under seal) at 7 (reciting Respondent’s response to Movant that
21   submitting the Motion to the EDTX was preferable); Motion, Exh. Y at 5 (“To
22   the extent that HMD believes that an examination of Highly Confidential
23   documents is required, it can stipulate to the transfer of the motion to this
24   Court pursuant to Fed. R. Civ. P. 45(f).”). Movant maintains that the EDTX’s
25   order denying that motion, noting that it was “mindful of the need to avoid
26   interfering with a sister Court’s resolution of this discovery dispute on the
27   merits” (see Motion, Exh. V), reflects the EDTX has shown no desire to rule
28   on the Motion and an understanding that the Motion would be resolved in the
                                             6
     Case 2:21-mc-00002-JRG Document 51 Filed 01/26/21 Page 7 of 8 PageID #: 2716




 1   Central District of California. See Opp. at 7. This Court does not reach that
 2   same conclusion. Not only was the issue not before the EDTX, but Rule
 3   45(d)(2)(B)(i) mandates that the motion to compel be filed in the first instance
 4   in the court “where compliance is required.” See also Agincourt Gaming, LLC
 5   v. Zynga, Inc., 2014 WL 4079555, at *4 (D. Nev. Aug. 15, 2014) (explaining
 6   that the “plain text of Rule 45(f) imbues the discretion to transfer subpoena-
 7   related motions with the district court where compliance is required”). Counsel
 8   for Movant agreed at the hearing that he did not have any authority that would
 9   have permitted the EDTX to consider the Motion at the time it was presented.
10   As the EDTX is familiar with the discovery issue, this factor again weighs in
11   favor of transfer. Obesity Rsch. Inst. v. Fiber Rsch. Int’l, 2016 WL 593546, at
12   *4 (D. Nev. Feb. 12, 2016) (case management issues weigh in favor of transfer
13   where the judges assigned to the underlying action were familiar with the case
14   and transfer will minimize any risk of inconsistent discovery rulings and
15   promote judicial economy).
16         Movant’s remaining arguments are equally unavailing. Movant cites
17   possible additional delay and briefing. The Court is not persuaded by these
18   hypothetical difficulties. At the hearing, Respondent’s counsel represented that
19   Respondent would be willing to agree to an expedited briefing schedule in
20   order to avoid delay. And although Movant claimed in its Opposition that a
21   transfer would require additional briefing or research, Movant claimed at the
22   hearing that it views the briefing as complete. Opp. at 6-7. On balance, the
23   Court finds that transfer of the Motion is warranted.
24                                          IV.
25                          CONCLUSION AND ORDER
26         For the foregoing reasons, Respondent’s Transfer Request (Dkt. 25) is
27   GRANTED. Accordingly, the Clerk is directed to transfer Movant’s Motion to
28   Compel to the United States District Court for the Eastern District of Texas for
                                           7
     Case 2:21-mc-00002-JRG Document 51 Filed 01/26/21 Page 8 of 8 PageID #: 2717




 1   determination in connection with the underlying litigation in CCE v. HMD
 2   Global Oy, Case No. 2:20-cv-00078-JRG (E.D. Tex.). The Clerk is further
 3   directed to administratively close this case.
 4
 5   Dated: January 26, 2021
 6                                                ______________________________
                                                  JOSEPHINE L. STATON
 7
                                                  United States District Judge
 8   Presented By:
 9
10   __________________________
11   JOHN D. EARLY
     United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              8
